Citation Nr: 0319870	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for a low back disability.  

Entitlement to service connection for depression.

Entitlement to service connection for multiple joint pain, to 
include a bilateral hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant was a member of the United States Army 
Reserve with unverified service beginning in 1985.  With 
respect to the issues on appeal, he had active duty for 
training (ACDUTRA) from August 4 to 18, 1990.  He also had 
active duty from November 21 to December 1, 1990 in support 
of Operation Desert Shield/Storm, however, he was honorably 
discharged for medical reasons.  As a result, he did not 
serve in Southwest Asia.

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2000, inter alia, it was determined 
that the veteran had presented well grounded claims of 
entitlement to service connection for a low back disability, 
entitlement to service connection for depression, and 
entitlement to service connection for multiple joint pains.  
The issues were remanded to the Department of Veterans 
Affairs (VA), Buffalo, New York, Regional Office (RO) for 
further development and readjudication.  A supplemental 
statement of the case was issued in December 2002, and the 
case is now ready for further appellate review.  

When the veteran's appeal was last before the Board, the 
issue of entitlement to service connection for a left hip 
disability was referred to the RO for appropriate action.  In 
conjunction with that referral, the veteran's belief that the 
issue should be adjudicated as part of the issue of 
entitlement to service connection for joint pain was 
acknowledged.  In the December 2002 supplemental statement of 
the case, the RO included the veteran's claim regarding a hip 
disability as part and parcel to the veteran's claim of 
entitlement to service connection for multiple joint pain.  
Consequently, the issue will be reviewed on appeal as set out 
above.  

In accordance with the decision in Manlincon v. West, 12 Vet. 
App. 238 (1999), the RO was directed in the August 2000 Board 
remand, to issue a statement of the case in response to a 
notice of disagreement that the veteran had filed regarding 
the claim of entitlement to an increased evaluation for a 
service-connected cervical spine disorder.  In September 
2000, a statement of the case was issued.  The veteran did 
not thereafter file a substantive appeal in response to that 
statement of the case.  Consequently, the Board does not have 
appellate jurisdiction over the matter, and the April 1997 
decision of the RO that assigned a 40 percent evaluation for 
that disorder is considered final.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On October 2, 2002, the RO directed a letter to the appellant 
that included a reference to some of the language in the 
provisions of the VCAA.  In the letter, the appellant was 
told that he had until December 1, 2002 (60 days) to respond 
to the letter.  Subsequent to this letter, however, a 
decision was issued in the Federal Circuit Court that 
interpreted the effect of the VCAA on claims for veteran's 
benefits, including the appellant's claim.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Among other things, this decision 
held that appellants must be afforded one year to respond to 
any request for development information under the VCAA, and 
not the 60 days that had been indicated.  Consequently, the 
RO must provide the appellant with complete notice of the 
provisions of the VCAA consistent with the holding in the 
aforementioned Federal Circuit Court decision and determine 
whether any additional notification or development action is 
required under the VCAA.  

Accordingly, this case is REMANDED for the following:

The RO must perform a review of the claims 
files and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  In particular, the veteran 
should be provided a letter notifying him 
of the provisions of the VCAA and their 
effect on his particular claim.  The 
letter should specifically identify the 
type of evidence needed to substantiate 
his claim.  This letter should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response to this letter.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


